DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  ‘at least one set of positioning side surface…’ is recited at Line 9, ‘a number of the circular arc-shaped groove…’ is recited at Line 13, ‘set of positioning side surface…’ is recited at Line 14 and ‘set of positioning side surface…’ is recited at Lines 15-16 in minor typographical errors.  Appropriate correction is required.
These slight grammatical issues persist through the rest of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, 11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roman (US 10173275).
Regarding claim 1, Roman discloses a polygonal cutting blade having a circular arc-shaped groove in a hole. The polygonal cutting blade comprises a blade body 23 composed of an upper surface 57, a lower surface 55 and a plurality of main side surfaces 65 connecting the upper surface and the lower surface. The blade body is provided with a central hole 59 penetrating through the upper surface and the lower 
Regarding claim 3, Roman discloses the plurality of main side surfaces having at least two sets of the positioning side surfaces, and the number of circular arc-shaped grooves corresponds to the number of the sets of the positioning side surfaces. Two adjacent circular arc-shaped grooves intersect with each other (via recesses 61).
Regarding claim 5, Roman discloses two adjacent circular arc-shaped grooves being connected smoothly through an angular groove 49.
Regarding claim 6, Roman discloses each of the circular arc-shaped grooves comprising a groove cylindrical surface (surface labeled as 47 in Fig. 1), a groove cambered surface (bottom surface, opposite surface labeled as 41 in Fig. 1) and a groove conical surface, surface labeled 41 in Fig. 1).
Regarding claim 7, Roman discloses each of the circular arc-shaped grooves having a groove symmetrical surface, the groove symmetrical surface being an angular 
Regarding claim 11, Roman discloses that in the positioning side surface, the two main surfaces are symmetrical about the groove symmetrical surface.
Regarding claim 14, Roman discloses the blade body having a horizontal middle section and being symmetrical about the horizontal middle section. The inner surfaces of the central hole above the horizontal middle section and of the central hole below the horizontal middle section are both provided with the circular arc-shaped grooves.
Regarding claim 15, Roman discloses a cutting tool comprising a cutter body 25 and a fastening screw 33, wherein the cutter body is provided with at least one cutter groove (generally the pocket defined by surfaces 27, 67 and 69). The cutting tool further comprises the polygonal cutting blade 23 as recited in claim 1, a number of the cutting blades corresponds to a number of the cutter grooves, the cutter blade being arranged in the cutter groove and positioned by the set of positioning side surfaces (see Fig. 9). The fastening screw concentrically contacts the at least one circular arc-shaped grooves in the central hole and presses the blade into the cutter groove.
Claims 1, 3-7, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satran et al. (USPG 20130051938, hereinafter ‘Satran’).
Regarding claim 1, Satran discloses a polygonal cutting blade 26 having a circular arc-shaped groove in a hole. The polygonal cutting blade is composed of an 
Regarding claim 3, Satran discloses in the plurality of main side surfaces, at least two sets of the positioning side surfaces being provided. The number of circular arc-shaped grooves corresponds to the number of the sets of the positioning side surfaces and two adjacent circular arc-shaped grooves intersect with each other.
Regarding claim 4, Satran discloses in the positioning side surface, the adjacent two of the main side surfaces being smoothly connected through an angular side surface (corner of the insert, as seen in Fig. 3) and each of the circular arc-shaped grooves directly face toward the angular side surface (see Fig. 4).
Regarding claim 5
Regarding claim 6, Satran discloses each of the circular arc-shaped grooves comprising a groove cylindrical surface, a groove cambered surface and a groove conical surface (see Fig. 6).
Regarding claim 7, Satran discloses each of the circular arc-shaped grooves having a groove symmetrical surface PV1/PV2, the groove symmetrical surface being an angular equally-dividing surface of an angle between the two main side surfaces in the positioning side surfaces. The angular groove also has an angular groove symmetrical surface PV3/PV4 and the groove symmetrical surface and the angular groove symmetrical surface penetrate through the central axis (see Fig. 5).
Regarding claim 11, Satran discloses that in the positioning side surface, the two main side surfaces are symmetrical about the groove symmetrical surface PV2/PV4.
Regarding claim 13, Satran discloses the blade body being a square plate-shaped body. The positioning side surfaces are arranged in four sets, and the main side surfaces at both sides of every right angle are one set of the positioning side surfaces. Four circular arc-shaped grooves are arranged and directly face toward four angular side surfaces respectively (see Fig. 5).
Regarding claim 14
Regarding claim 15, Satran discloses a cutting tool 20 comprising a cutter body 22 and a fastening screw 28. The cutter body is provided with at least one cutter groove 24 and the cutting tool further comprises the polygonal cutting blade as recited in claim 1. A number of the cutting blades corresponds to a number of the cutter grooves. The cutter blade is arranged in the cutter groove and is positioned by the set of the positioning side surfaces and the fastening screw concentrically contacts the at least one circular arc-shaped groove in the central hole and presses the cutting blade into the cutter groove.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Satran et al. (USPG 20130051938).
Regarding claim 2, Satran discloses the claimed offset between axes of the circular arc-shaped groove and central hole (Fig. 10, the difference between centers of the circular arc-shaped groove R1 and the hole in general R3) but does not explicitly disclose the exact offset distance.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the insert of Satran such that the offset distance is between 0.05 mm and 0.2 mm depending on the overall size and dimensions of the insert and to form 
Regarding claim 8, Satran discloses the differing radii R1 & R3 of the arc-shaped grooves and angular grooves respectively. In any plane parallel to the upper surface (e.g. Figs. 10 and 11) the distance between the angular groove and the central axis on the angular groove symmetrical surface is greater than the distance between the circular arc-shaped groove and the central axis on the groove symmetrical surface. Satran does not explicitly disclose the difference between these dimensions as being between 0.1 mm and 0.5 mm.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the insert of Satran, such that the difference between the distance between the angular groove and the central axis on the angular groove symmetrical surface and the distance between the circular arc-shaped grooves and the central axis on the groove symmetrical surface is between 0.1 mm and 0.5 mm depending on the overall size and dimensions of the insert desired.
Regarding claim 9, Satran discloses the angular groove comprising an angular groove cylindrical surface, an angular groove cambered surface and an angular groove conical surface, and these surfaces correspond to and have the same height as the groove cylindrical surface, groove cambered surface and groove conical surface respectively (see Figs. 6-9).
Regarding claim 10, Satran discloses the radius of the groove cylindrical surface R2 being greater than radius of the angular groove cylindrical surface R4 (see Fig. 11), but does not disclose the radius of the angular groove cylindrical surface as 
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the insert of Satran to alter and optimize the radii of the angular groove cylindrical surface and groove cylindrical surface to be in the claimed range of ratios to provide the best clamping action with the fastener engaged with the insert.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Satran et al. (USPG 20130051938) as applied to claim 4 above, and further in view of Deiss et al. (US 5542793, hereinafter ‘Deiss’).
Regarding claim 12, Satran does not disclose the cutting blade having a parallelogram-shaped blade body, but does not preclude such an arrangement. Crucially, Satran cites to US Patent 5542793 (Paragraph [0008]) as an invention that discloses inserts similar to the invention of Satran that discloses alternately usable square or parallelogram cutting inserts.
Deiss therefore, discloses similar inserts to Satran, wherein square or parallelogram shaped inserts are interchangeably usable with a cutting tool (Col. 4, Lines 62-64).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to form the inserts of Satran as parallelogram-shaped blade bodies, depending on the style of cutter body available to the user.
The modified cutting blade would have two sets of positioning surfaces thereon, one set of the positioning side surfaces being the main side surfaces at both sides of an acute angle, and another set of the positioning side surfaces being the main side 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alan Snyder/Primary Examiner, Art Unit 3722